Citation Nr: 0321048	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-22 024A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bladder cancer due to 
herbicide exposure or secondary to service-connected prostate 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1965 to November 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) and now returns following Board remand in July 
2001.  In April 2001, the veteran provided testimony at a 
videoconference hearing before the undersigned.  He accepted 
this hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e) (2002).  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's service in the United States Navy on board 
a ship did not involve duty or visitation in the Republic of 
Vietnam and he is not shown to have been exposed to 
herbicides during active service.

3.  The veteran's bladder cancer was not present in service 
or manifested until decades after service, and is not 
etiologically related to the veteran's period of active 
service or to his service-connected disability prostate 
cancer.




CONCLUSION OF LAW

Cancer of the bladder was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated as a result of service, and is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
Specifically, the veteran has been informed of the need to 
submit evidence demonstrating that his bladder cancer is 
related to service or to service-connected disability.  In 
the Board's July 2001 remand and the RO's October 2002 
letter, the veteran was advised of the information needed 
from him to enable the RO to obtain evidence in support of 
his claim, the assistance that VA would provide in obtaining 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  The veteran was also notified of the time limit in 
which to submit such evidence and further provided with 
contact information in the event he had any questions 
relevant to his appeal.  The June 2003 supplemental statement 
of the case advised the veteran of all of the evidence 
considered and of the reasons and bases for the continued 
denial.  Finally, in June 2003 the veteran specifically 
waived the 60-day period for response to the supplemental 
statement of the case such that the appeal could proceed to 
the Board.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains 
records relevant to post-service treatment of the veteran's 
bladder cancer.  The record also reflects that development to 
obtain a medical opinion addressing the etiology of the 
veteran's bladder cancer has been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board recognizes that 
the veteran's service medical records are not associated with 
the claims file; however, based on the specific facts of this 
case, the Board has determined that further development to 
obtain service medical records would be of no benefit to the 
veteran and would only delay resolution of his appeal.  In 
this regard the Board notes that the veteran does not contend 
that either his bladder or prostate cancer was manifested 
during service and the available medical evidence clearly 
shows that neither cancer was found until 1998.  Furthermore, 
the veteran does not contend that he was actually on land in 
the Republic of Vietnam such that obtaining service records 
would support his contention of exposure to herbicides.  

Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and a malignant tumor becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 
38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Medical evidence reflects that the veteran was treated for 
testicular cancer in 1984.

The veteran presented for medical evaluation with complaints 
of hematuria in November and December 1998.  Records from 
Ohio State University Medical Center dated in January 1999 
reflect treatment of the veteran via cystoprostatectomy with 
ilial neobladder and bilateral pelvic lymph node dissection 
for muscle invasive bladder cancer.  Pre-operative metatastic 
work-up had been negative and the operative report also noted 
no evidence of metatastic disease.  The bladder and prostate 
were removed during the surgery.  Also of record are private 
medical reports and clinical entries relevant to the 
veteran's follow-up care.  One record, dated in November 
1999, notes that a confined, incidental Gleason 5 carcinoma 
of the prostate had been discovered at the time of the 
veteran's bladder cancer surgery.  The attending physician, 
R. Bahnson, M.D., stated that, upon receipt of certain 
information from the veteran he would be able to state 
unequivocally that the prostate cancer was not caused by the 
bladder cancer and was not an extension of the bladder cancer 
into the prostate.  Another record, dated in December 1999, 
includes note that an incidental prostate cancer had been 
discovered at the time of the cystoprostatectomy for the 
veteran's bladder cancer.

In a Form 9, received in November 1999, the veteran indicated 
that his private physician's opinion was that the prostate 
cancer was not related to the bladder cancer.  

In a decision dated in July 2000, the RO granted the veteran 
entitlement to service connection for post-operative 
residuals of adenocarcinoma of the prostate gland, status 
post prostatectomy.

In April 2001, the veteran testified before the undersigned.  
At that time the veteran reported that two physicians had 
told him that his prostate cancer had caused his bladder 
cancer, specifically that the cancer had moved from the 
prostate to the bladder.  

Pursuant to the Board's remand directive, a VA physician 
reviewed the veteran's claims file in May 2003.  She 
concluded that the veteran's bladder cancer was not 
metatastic from the prostate cancer and that the bladder and 
prostate cancers were separate disorders with different 
pathological appearances.

Analysis

The veteran contends that his bladder cancer developed as a 
result of his service in the United States Navy, offshore in 
the waters of Vietnam, or that the bladder cancer is 
metastatic from the service-connected prostate cancer.  

With respect to the veteran's first contention, the Board 
notes that available service evidence reflects that the 
veteran served on board a ship.  He himself has denied having 
visited or having been stationed in the Republic of Vietnam.  
Thus, he is not presumed to have been exposed to herbicides.  
Moreover, the veteran has neither provided nor identified any 
available evidence supporting his contention that he was 
exposed to herbicides while serving on a ship.  Therefore, 
the Board has no reasonable basis for finding that the 
veteran was exposed to herbicides during active service.  

The Board further notes that there is no medical evidence 
suggesting that the bladder cancer was present in service or 
until many years thereafter or suggesting that the bladder 
cancer is etiologically related to service.  The veteran has 
been requested to provide medical evidence supporting his 
contention that the bladder cancer is metastatic from the 
prostate cancer but he has failed to do so.  The medical 
opinion obtained pursuant to the Board's remand clearly 
dissociates the veteran's bladder cancer from his prostate 
cancer.  The physician rendered this opinion following a 
review of the pertinent records and properly supported her 
conclusion by noting that the cancers had different 
pathologies.  

In essence, the evidence of a nexus between the veteran's 
bladder cancer and his active service or service-connected 
prostate cancer is limited to the veteran's own statements.  
These statements are not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the above, the Board must conclude that service 
connection is not warranted for the veteran's bladder cancer.  
In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to service connection for bladder cancer due to 
herbicide exposure or secondary to service-connected prostate 
cancer is denied.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

